UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   4/8/20
 JOSE CARRASCO,
                             Petitioner,              17-CV-7434 (AJN) (BCM)
                    -against-
                                                      ORDER
 CHRISTOPHER MILLER, Superintendent of
 Great Meadow Correctional Facility,
                             Respondent.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed pro se petitioner's letter-memorandum filed April 7,
2020 (Dkt. No. 55), reporting that on or about December 12, 2019, the Hon. James McCarty,
Justice of the Supreme Court of the State of New York, Bronx County, dismissed the charges
brought against petitioner under indictment no. 2742-03. According to petitioner, that "indictment
was relied upon by the People to adjudicate petitioner a second violent felony offender" in the
separate conviction at issue in this habeas proceeding. Petitioner also asserts that he "raised in the
current application for writ of habeas corpus a ground which petitioner asserts the People in
violation of Petitioner's due process rights relied upon the aforementioned dismissed indictment to
further punish petitioner."

        Attached to petitioner's letter-memorandum are (1) a Certificate of Disposition Dismissal,
dated December 17, 2019, reflecting the dismissal and termination of all pending charges in case
no. 2742-03 on December 12, 2019; (2) a Decision and Order of the New York Appellate Division,
First Department, dated October 15, 2019, reversing petitioner's conviction and vacating his plea
in case no. 2742-03, and remanding for further proceedings; and (3) a transcript of a December 12,
2019 proceeding before Justice McCarty, during which he dismissed the charges brought under
indictment no. 2742-03.

        It is hereby ORDERED that no later than April 30, 2020, respondent shall file a letter,
not to exceed five single-spaced pages, responding to petitioner's letter-memorandum and the
exhibits attached thereto, including what impact, if any, they have on petitioner's pending habeas
petition.

        It is further ORDERED that respondent shall promptly serve a copy of this Order on
petitioner, and file proof of such service.

Dated: New York, New York                             SO ORDERED.
       April 8, 2020


                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge
